PER CURIAM.
During the pendency of the appeals lodged in this Court, defendants re-urged their motion for a new trial. The previous motion for a new trial was denied after a hearing by the trial court. The instant motion has been timely filed based upon allegations of new and material evidence that, notwithstanding the exercise of reasonable diligence by the defendants, was not discovered before or during the trial, which evidence if available, allegedly would probably have changed the verdict of guilty. La.Code Crim.P. Art. 851.
On July 7, 1983, this court issued a Show Cause Order as to why these appeals should not be remanded for a new trial hearing. No response has been made by the State, and thus we must assume the defendants’ motion is not opposed.
Therefore, we remand these cases to the trial court for a hearing on defendants’ motion for a new trial. La.Code Crim.P. Art. 853. State v. Spell, 388 So.2d 754 (La.1980).
REMANDED TO DISTRICT COURT.